Citation Nr: 0814900	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-12 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right shoulder 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION

The veteran had active service from August to October 1988, 
from April 1991 to August 2002, and additional Reserve 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which essentially reopened the veteran's 
previously denied claims of service connection for right and 
left shoulder disabilities and denied these claims on the 
merits.  This decision was issued to the veteran and his 
service representative in April 2004.  The veteran disagreed 
with this decision in March 2005.  He perfected a timely 
appeal in April 2006.  

The Board observes that, in an August 2002 rating decision, 
the RO denied, in pertinent part, the veteran's claims of 
service connection for right and left shoulder disabilities.  
The veteran did not appeal this decision, and it became 
final.  See 38 U.S.C.A. § 7104 (West 2002).  As noted above, 
in the currently appealed rating decision, the RO essentially 
reopened and denied these claims on the merits.  The Board 
does not have jurisdiction to consider a claim that has been 
previously adjudicated unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Therefore, although the RO has reviewed the veteran's 
service connection claims for right and left shoulder 
disabilities on a de novo basis, these issues are as stated 
on the title page.  

Regardless of the RO's reopening of the claims for service 
connection for right and left shoulder disabilities, the 
Board must make its own determination as to whether new and 
material evidence has been received to reopen these claims.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened, regardless of 
the RO's finding.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In an August 2002 rating decision, the RO denied the 
veteran's claims of service connection for right and left 
shoulder disabilities.

3.  New and material evidence has been received since the 
August 2002 rating decision in support of the veteran's 
claims of service connection for right and left shoulder 
disabilities.

4.  There is no medical evidence that the veteran currently 
experiences any shoulder disability which is attributable to 
active service.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision, which denied the 
veteran's claims of service connection for right and left 
shoulder disabilities, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 3.104 (2007).

2.  Evidence received since the August 2002 RO decision in 
support of the claims of service connection for right and 
left shoulder disabilities, is new and material; accordingly, 
these claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  A right shoulder disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

4.  A left shoulder disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a September 2003 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the veteran to submit medical evidence, 
statements from persons who knew the veteran and had 
knowledge of his disabilities during service, and noted other 
types of evidence the veteran could submit in support of his 
claims.  In addition, the veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The September 2003 letter also defined new and material 
evidence, advised the veteran of the reasons for the prior 
denial of the claims of service connection for right and left 
shoulder disabilities, and noted the evidence needed to 
substantiate the underlying claims of service connection.  
That correspondence satisfied the notice requirements as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As will be explained below in greater detail, the evidence 
submitted since the last final denial merits reopening of the 
claims for service connection for right and left shoulder 
disabilities.  Because the veteran does not currently 
experience any disability due to right or left shoulder 
disabilities which is attributable to active service, 
however, the veteran's reopened service connection claims for 
right and left shoulder disabilities must be denied on the 
merits.  Thus, any failure to notify and/or develop this 
claims under the VCAA cannot be considered prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
September 2003 VCAA letter was issued prior to the March 2004 
rating decision; thus, this notice was timely with respect to 
these claims.  As the veteran's claims are being reopened and 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the veteran.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the RO and the Board, 
although he declined to do so.  VA need not conduct an 
examination with respect to the claims of whether new and 
material evidence has been received to reopen a previously 
denied claim of entitlement to service connection because the 
duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to 
reopen only if new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In any event, VA has provided the 
veteran with an examination to determine the etiology of his 
claimed shoulder disabilities.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; the veteran 
has not contended otherwise.  Thus, VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claims at this 
time.

In an August 2002 rating decision, the RO denied the 
veteran's claims of service connection for right and left 
shoulder disabilities.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
Because the veteran did not an initiate an appeal, the August 
2002 rating decision became final.

The claims of entitlement to service connection for right and 
left shoulder disabilities may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The veteran filed this application to 
reopen his previously denied service connection claims for 
right and left shoulder disabilities on a VA Form 21-4138 
that was date-stamped as received at the RO on August 22, 
2003.  New and material evidence is defined by regulation, 
see 38 C.F.R. § 3.156, which VA amended in 2001.  See 66 Fed. 
Reg. 45620- 45632 (August 29, 2001).  The amended version of 
38 C.F.R. § 3.156(a), however, is only applicable to claims 
filed on or after August 29, 2001.  Because the veteran filed 
this application to reopen his claim of service connection 
for multiple joint pains, to include as due to an undiagnosed 
illness, on August 22, 2003, the amended version of 38 C.F.R. 
§ 3.156(a) is applicable to this case.

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the veteran's application to reopen claims of 
service connection for right and left shoulder disabilities, 
the evidence before VA at the time of the prior final rating 
decision in August 2002 consisted of the veteran's service 
medical records, service personnel records, and VA treatment 
records.  In the narrative for this rating decision, the RO 
determined that, although the veteran's service medical 
records showed in-service treatment for bilateral shoulder 
pain, his shoulder x-rays were normal.  The veteran also had 
failed to report for VA pre-discharge examination.  As there 
was no evidence of chronic disability in either shoulder, 
both claims were denied.

The newly submitted evidence consists of a July 2006 VA 
examination report and the veteran's lay statements.

On VA examination in July 2006, the veteran complained of 
difficulty lifting his arms due to bilateral shoulder pain.  
The VA examiner reviewed the veteran's claims file, including 
his service medical records and post-service VA treatment 
records.  Because the veteran reported that there was no 
difference between either shoulder, the VA examiner stated 
that he would treat the shoulders as bilateral.  Physical 
examination of the left shoulder showed very firm and large 
upper body musculature.  "The examination is very difficult 
to do because the veteran will not let me put him through 
range of motion exercises."  Although the veteran reported 
that abduction beyond 90 degrees hurt him, the VA examiner 
noted that he contracted his muscles with force and push back 
against the examiner when he attempted to abduct the 
veteran's shoulder beyond 90 degrees.  The VA examiner also 
stated that, if the veteran was experiencing the shoulder 
pain which he reported that he was experiencing, then he 
would have weakness in the shoulder and muscle flaccidity and 
not increased strength.  "He was using his strength to 
prevent me from putting him through maximum range of motion.  
This would not be what you would find in someone with 
shoulder pain.  He would have shoulder weakness and not 
shoulder strength."  Physical examination of the right 
shoulder was exactly identical to the left shoulder.  X-rays 
of the bilateral shoulder showed pristine acromioclavicular 
joints with no evidence of any arthritic process or 
calcification in any area of the shoulder joints.  The VA 
examiner found that the veteran had no history of shoulder 
injuries either before or after active service.  Although the 
veteran was diagnosed as having arthritis during active 
service, the VA examiner concluded that this "off the wall 
diagnosis" was made with "absolutely no evidence on 
physical examination or x-ray that he actually had arthritis 
in the shoulders."  The VA examiner also found that there 
was absolutely no x-ray evidence of arthritis in the 
veteran's bilateral shoulder joints.  "The veteran used 
moderate strength to prevent me from putting him through 
range of motion exercises which is not what you would see 
with somebody with pain in the shoulders.  You would see 
profound weakness due to pain and not strength."  The VA 
examiner stated that the veteran's complaint of pain 
radiating from the shoulders down in to the arms and hands 
"is not pain that would find in any type of shoulder 
abnormality.  You do not get radicular pain or pain radiation 
down in to the hand from a shoulder condition."  The VA 
examiner opined that the veteran did not have a problem with 
his bilateral shoulders and any bilateral shoulder complaints 
were not caused by or related to active service.  The 
assessment was bilateral normal shoulders.

With respect to the veteran's application to reopen claims of 
service connection for right and left shoulder disabilities, 
the Board also observes that the evidence that was of record 
in August 2002 did not show any post-service complaints of or 
treatment for shoulder disabilities which could be related to 
active service.  The veteran has now submitted medical 
evidence showing such treatment.  Such information must be 
presumed credible for the purposes of reopening the veteran's 
service connection claims for right and left shoulder 
disabilities.  See Justus, 3 Vet. App. at 513.  Because the 
newly submitted evidence raises a reasonable possibility that 
the veteran's right and left shoulder disabilities may be 
related to active service, the Board finds that this evidence 
is new and material.  This evidence was not previously 
submitted to agency decision makers, relates to an 
unestablished fact necessary to substantiate the claims of 
service connection for right and left shoulder disabilities, 
and is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial.  

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the 
claims for service connection for right and left shoulder 
disabilities are reopened.

Having determined that new and material evidence has been 
received to reopen the veteran's claims of service connection 
for right and left shoulder disabilities, the Board must 
adjudicate these claims on the merits.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in August 1990, 
the veteran denied any relevant medical history.  Clinical 
evaluation of his upper extremities was completely normal.  
X-rays in April 1998 showed normal bilateral shoulders.  In 
June 1998, the veteran complained of shoulder pain that had 
lasted for the past 6 years.  The assessment was pain caused 
by arthritis.  As noted above, the veteran failed to report 
for his pre-discharge VA examination in August 2002.

As also noted above, following claims file review and a 
thorough physical examination of the veteran, the VA examiner 
determined in July 2006 that the veteran's bilateral 
shoulders were completely normal and that the veteran's 
bilateral shoulder complaints were not related to active 
service.

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for right 
and left shoulder disabilities.  The veteran was treated for 
a single complaint of shoulder pain in June 1998 during 
active service.  Although the in-service examiner diagnosed 
shoulder pain due to arthritis in June 1998, as the VA 
examiner noted in July 2006, this "off the wall diagnosis" 
of shoulder pain due to arthritis was made with "absolutely 
no evidence on physical examination or x-ray that he actually 
had arthritis in the shoulders."  The veteran's most recent 
VA examination in July 2006 showed that he did not experience 
any disability in either of his shoulders which is 
attributable to active service.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

Additional evidence in support of the veteran's service 
connection claims for right and left shoulder disabilities is 
his own lay assertions.  As a lay person, however, the 
veteran is not competent to opine on medical matters such as 
the etiology of medical disorders.  The record does not show, 
nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  Accordingly, the 
veteran's lay statements are entitled to no probative value.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In summary, 
absent evidence of chronic disability due to right or left 
shoulder problems during active service, and without a 
medical nexus between right or left shoulder disability and 
active service, the Board finds that service connection for a 
right shoulder disability and for a left shoulder disability 
is not warranted.  As the preponderance of the evidence is 
against the veteran's claims, the benefit-of- the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

As new and material evidence has been received, the claim of 
service connection for a right shoulder disability is 
reopened.  To that extent only, the appeal is allowed.

Entitlement to service connection for a right shoulder 
disability is denied.

As new and material evidence has been received, the claim of 
service connection for a left shoulder disability is 
reopened.  To that extent only, the appeal is allowed.

Entitlement to service connection for a left shoulder 
disability is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


